Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,5,6,12,14,24-26,31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Support for extinction coefficient of “< 0.622 cm-1  in a wavelength range of 0.7-12 µm for a 6 mm thickness” cannot be found in the disclosure. It is not clear where in the specification it is taught the extinction coefficient is measure at the claimed wavelength.
	The claimed extinction coefficient of <0.622 cm-1  includes values such as 0.002 cm-1 . Furthermore, the specification is silent as to the refractive index used to calculate the claimed extinction coefficient.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3,5,6,12,14,24-26,31-41 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over JP 2008127236.
The Japanese document teaches a polycrystalline zinc sulfide sintered body having a cubic phase due to the sintering temperature. A Vickers hardness of greater than 2.0 preferable 2.5 GPa is taught which is equal to 204 and 255 kg/mm2 respectively (page 3 of machine translation, paragraph 5) which falls within the scope of claims 1,40 and 41.
With respect to claim 2, zinc sulfide sphalerite is cubic zinc sulfide.
With respect to claims 12 and 14,  a pore size of less than .1 microns and a grain size of .1-5 microns (see abstract) is taught.
With respect to claims 24-26, the zinc sulfide may be used for infrared window material (see abstract).
With respect to claims 31-35, it is noted that the JP document teaches a method of hot isostatic pressing for sintering not unlike the instant invention and arrives at a product having the same grain size, pore size and transmission as that claimed.
With respect to claims 34 and 35 the pressure of isostatic pressing varies however the JP document teaches overlapping temperatures of 400-900°C, see examples and arrives at a product having the same grain size and pore size.
“The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

With respect to claims 36-38, the JP document teaches a transmission greater than 60% at .5-10 microns (see examples 2,3,4,5-8). It would be expected that the transmission at 12 microns would be over 60% or 70% absent tangible evidence to the contrary.
Although the JP document does not disclose the claimed property of excitation coefficient, the property is deemed to naturally flow from the product of the JP document that has the same transmission, pore size, grains size and Vickers hardness as the claimed invention, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claim(s) 1-3,5,6,12,14,24-26,31-41 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hogan et al (20090000700).
Hogan a polycrystalline zinc sulfide where the attenuation (excitation) coefficient is .12 cm-1 [0031] which falls within the scope of claims 1, 39 and 41.
With respect to claims 31-35 the zinc sulfide is hot isostatic pressed at a pressure of 2,000-80,000 psi (13.7-551.6 MPa) with 30000psi (206.8 MPa) preferred [0028] which overlaps the pressure of claims 34 and 35. The time may be as low as 3 hours to 12 hours [0032] with a temperature of 900-1025°C [0031] which also overlaps the process of the instant claims.
With respect to claims 36-38, the formed zinc sulfide body is transparent in the IR and visible spectrums [0018], therefor it would be expected the transmission would be greater than 60% or 70% at .7-12 microns.
With respect to the Vickers hardness, grain size and pore size, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Response to Arguments
	With respect to the rejection of the claims 1-3,5,6,12,14,24-26,31-35 under 35 U.S.C. 112(a) for failing to have support for the limitation “extinction coefficient of < 0.622 cm-1  in a wavelength range of 0.7-12 µm for a 6 mm thickness” it is argued the written description does not require that the language used in the claims be expressly stated in the disclosure. However, the claimed subject matter must have clear support.
	The argument that paragraph [0013] supports the claimed extinction coefficient of “< 0.622 cm-1  is not persuasive because the value applicants arrive at is 0.621627 which does not support values less than 0.622 such as the values between .621627 and .622 as well as values as low as 0.1 or 0.2. Furthermore, it is not clear how applicants arrive at the refractive index value used to calculate the extinction coefficient as refractive index would change over the entire wavelength range of 0.7-12 µm. The refractive index taught by Chen is over the wavelength of 2.5-10 µm not the 0.7-12 µm as claimed. Chen teaches the refractive index is variable with wavelength. The instant specification is silent as to refractive index. It should be noted the calculation used to arrive at the claimed extinction coefficient in the response dated 01/25/2022  are not detailed but rather simply list the results.
	With respect to the rejection over Hogan applicants argue Hogan does not teach 
extinction coefficient of < 0.622 cm-1  in a wavelength range of 0.7-12 µm for a 6 mm thickness. This is not persuasive in overcoming the rejection because applicants have not shown that the thickness would have an effect on the excitation coefficient. Also, Hogan teaches transmission at the measure wavelength of 1064nm closely correlate to transmission throughout the visible and NIR wavelengths [0021] which includes .38-12 microns. With respect to the transmission have an extinction coefficient of .12 cm-1 [0031] as taught by Hogan would be expected to have high transmissions because the excitation coefficient is dependent upon transmission.  
Although the Hogan does not disclose the claimed Vickers hardness, the claimed properties are deemed to naturally flow from the structure and composition of Hogan, since Hogan teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
	It is also argued the burden has not shifted to applicants since the rejection fails to demonstrate the ZnS bodies are substantially identical. This is not persuasive because Hogan teach a HIP ZnS not unlike that of the instant invention having a low excitation coefficient lower than that claimed, and used for domes which requires high transmission in IR and visible wavelengths not unlike the instant invention. Applicants have not shown by way of tangible evidence that the slight differences in processing yields properties that are different than the product of Hogan.
	Applicants also argue Sato excitation coefficients of 1.30983 and 0.73008 cm-1 however fail to teach how these excitation coefficients are calculated. Also, it is not clear how they are different from that claimed if the transmission and refractive index of Sato
are within the instant invention.
	Applicants have not provided any evidence that any slight differences in process parameters yield different properties. Sato clearly  show transmission and Vickers hardness values within the scope of claim 36.
Conclusion



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
08/17/2022